779 N.W.2d 793 (2010)
Joel SUPER and Madeleine Super, as Next Friend of Katerina Super, a Minor, Plaintiffs-Appellants,
v.
DEPARTMENT OF TRANSPORTATION, Defendant-Appellee, and
Melissa Kae Kane, Defendant.
Docket No. 139536. COA No. 282636.
Supreme Court of Michigan.
March 12, 2010.

Order
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.